Title: To George Washington from Alexander Hamilton, 28 May 1790
From: Hamilton, Alexander
To: Washington, George



Treasury Department [New York] May 28th 1790.

The Secretary of the Treasury has the honor respectfully to submit to the President of the United states, for his approbation, five Contracts made by the superintendant of the Light house, piers &c. on the river and Bay of Delaware, and the letter received with them.
After due examination in this Office, the Contracts appear advantageous to the United states. Should they be approved, immediate attention will be paid to supplying the omission of the day of the Month in the Contract with Michael Dawson.
